JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-14-00385-CR

                              BILLY RAY JONES, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

     Appeal from the 174th District Court of Harris County. (Tr. Ct. No. 1397773).

       This case is an appeal from the final judgment signed by the trial court on April
24, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was error in the portion of the trial court’s
judgment that reflected that appellant pleaded true to the second enhancement paragraph
and that appellant did not have permission to appeal. Accordingly, the Court modifies
the referenced portion of the trial court’s judgment to strike the special finding or order of
“APPEAL WAIVED. NO PERMISSION TO APPEAL GRANTED.” The Court further
modifies the referenced portion of the trial court’s judgment to strike the “TRUE”
finding to the headings of Plea to 2nd Enhancement/Habitual Paragraph and Findings on
2nd Enhancement/Habitual Paragraph.
      The Court further holds that there was no reversible error in the remaining
portions of the trial court’s judgment. Therefore, the Court affirms the trial court’s
judgment as herein modified.

      The Court orders that this decision be certified below for observance.

Judgment rendered July 30, 2015.

Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Jennings.